Citation Nr: 1616952	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability, to include as due to a residual of acoustic trauma in conjunction with pre-existing perforated eardrums.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of perforated eardrums, claimed as damage to tympanic membrane, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction is now with the RO in Oakland, California.

A video conference hearing was held in March 2016 at the Sacramento, California RO, before the undersigned Veterans Law Judge (VLJ) sitting in Washington DC. A copy of the transcript of that hearing is of record.

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Bilateral Hearing Loss Disability

The Veteran contends that he has bilateral hearing loss as a result of his service. At the March 2016 video conference hearing, the Veteran suggested that the acoustic trauma in-service, in conjunction with his perforated eardrums during service, caused his current bilateral hearing loss. The Veteran testified that he served as a military policeman and received military police training, which included hand to hand combat and shooting. He testified that he shot pistols, handguns, automatic weapons, and a single-fire semi-automatic or automatic, without ever wearing ear protection in service. The Veteran asserts that after service he noticed that his ears were sensitive to loud noises. He stated, "[i]t was after I got out of the Army I noticed that I had to have earmuffs when I like drove a nail in the backyard fence or any kind of loud noise I had to have earmuffs every time." He further explained, "[a]nd then later I found out-I understand I couldn't hear some of the other noises." 

The Veteran noted that when he was being discharged from service he was sent to Walter Reed Hospital for an examination regarding his perforated eardrums, and that he was told that he "would make it a couple of years." However, the Veteran contends that every time he was around loud noises he had to wear earmuffs because his hearing was too sensitive.

The Veteran's DD-214 indicates that the Veteran served as a military policeman. Moreover, the Veteran's service treatment records show perforated eardrums at entrance in June 1966, with additional service treatment records showing treatment of the Veteran's perforated eardrums in May 1968. However, a June 1968 service treatment record notes healed and intact eardrums. 

Upon review of the Veteran's claims file, the Board concedes in-service acoustic trauma. The Board finds the Veteran's March 2016 testimony to be credible, with the Veteran's DD-214 and service treatment records corroborating such testimony. Therefore, because the Veteran's assertions as to his acoustic trauma in service are generally consistent with his service as documented and described, the Board concedes the Veteran's in-service acoustic trauma.

While the Board notes the April 2010 VA examination and opinion, the Board now seeks an addendum medical opinion in light of the Veteran's credible March 2016 testimony. The April 2010 examiner opined that the Veteran's current hearing loss was most likely caused by other factors, to include continued noise exposure as a civilian, and was not likely caused by military acoustic trauma. However, on remand, the Board seeks an addendum medical opinion for the purpose of addressing whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's current hearing loss is related to the Veteran's pre-existing perforated eardrums, in conjunction with the conceded military acoustic trauma, as he described at the March 2016 hearing. Although a September 2010 rating decision denied the Veteran's claim for entitlement to service connection for damage to the tympanic membrane, service treatment records indicate that the Veteran did in fact have perforated eardrums during service, and this must be addressed on remand as it potentially pertains to the etiology of Veteran's current bilateral hearing loss disability.

Furthermore, the Board seeks an addendum medical opinion for the purpose of considering the Veteran's testimony, which provided additional information regarding the potential post-service acoustic trauma. The Veteran testified that although he continued to be exposed to loud noises as a civilian, including as a police officer, he continuously wore earmuffs when around loud noise. Therefore, the Veteran has testified that he wore ear protection outside of the service, both to protect his ears and because his ears were too sensitive to loud noises.

Therefore, an addendum medical opinion is necessary to adequately consider the Veteran's recent testimony and assertions.

II. Residuals of Perforated Eardrums, Claimed as Damage to Tympanic Membrane

In the September 2010 rating decision, the RO denied service connection for damage to the tympanic membrane. The Veteran was notified of the RO's decision, informed of his appellate rights with regard to his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

Since the September 2010 rating decision, however, the Veteran has submitted correspondence dated February 2011, April 2011, and August 2012, as well as his Veteran's March 2016 hearing testimony.  The statements by the Veteran contained therein can be construed as a claim that he has residuals of the in-service damage to the tympanic membrane that includes the bilateral hearing loss disability at issue. 

The Board thus finds that the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for residuals of perforated eardrums, claimed as damage to tympanic membrane, has been asserted, and that it is inextricably intertwined with the issue of service connection for a bilateral hearing loss disability. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consequently, the Board must include within this remand instructions directing the RO to adjudicate the issue of whether the previously denied claim regarding the perforated eardrums can be reopend.

To that end, it is noted that a claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2015). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117.

It is noted further that the claim was previously denied in 2010 based upon a finding that the Veteran's perforated eardrums disability was shown on entry, and was thus pre-existing, and that such pre-existing disability was not aggravated in service beyond it's natural progression.   


As indicated above, since the September 2010 rating decision, the Veteran has offered testimony that he has had continuous problems with his perforated eardrums not only during service but following service, and that those problems include his hearing loss.  

Should the RO decide that the evidence of record warrants the claim to be reopened, the RO would then be able to determine if any additional development is necessary prior to the adjudication of the underlying issue of service connection for residuals of perforated eardrums, claimed as damage to tympanic membrane. 

With respect to that underlying issue, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened. See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant updated VA treatment records, and any relevant private treatment records. Should they exist, ensure that all records are properly scanned and labeled in Veterans Benefits Management System (VBMS)/Virtual VA.

2.  Arrange for the Veteran's electronic claims file, including a copy of this remand and the transcript of the March 2016 hearing, to be reviewed by the VA examiner who prepared the September 2010 VA report (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum. If it is determined that another examination is needed to provide the required opinion, the Veteran must be afforded the appropriate VA examination. 

Following review of the claims file, the examiner should render an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's current hearing loss is related to the Veteran's perforated eardrums during service, in conjunction with the conceded military acoustic trauma.

The examiner is directed to the Veteran's March 2016 hearing testimony regarding his acoustic trauma in-service and his use of ear protection post-service. The examiner is also directed to the Veteran's service treatment records, specifically the notations regarding the Veteran's perforated eardrums made in June 1966, May 1968, and June 1968.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should provide detailed rationale for the opinions. The examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 328 (2010).

3.  Adjudicate whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of perforated eardrums, claimed as damage to tympanic membrane. Specifically, the RO is directed to consider the March 2016 hearing transcript as part of the new evidence. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

4.  Should the claim of entitlement to service connection for residuals of perforated eardrums, claimed as damage to tympanic membrane, be reopened, the RO should determine if any additional development is necessary prior to the adjudication of that underlying issue.  

5.  After ensuring compliance with the instructions above, readjudicate the issue on appeal. If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

